DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 25, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark & Rejoinder
	Claims 1-30, 32, 49, 53, and 54 are canceled.
Claim 41 is rejoined herein as the elected inventions stand free of prior art.
The restriction requirement of the non-elected species (non-tyramide substrate labeling), as set forth in the Office action mailed on January 27, 2022, has been reconsidered and withdrawn for the purpose of compact prosecution.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The IDS received on October 25, 2022 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).

Claim Rejections - 35 USC § 112
The rejection of claims 31-40 and 42-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 28, 2022 is withdrawn in view of the Amendment received on October 25, 2022.
The rejection of claim 54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for reasons set forth in the Office Action mailed on April 28, 2022 is withdrawn in view of the Amendment received on October 25, 2022, canceling the claim.
Rejection – New Grounds, Necessitated by Amendment & Rejoinder
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 31, 33-48, 50, 51, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method wherein the enzyme is HRP and the substrate is a tyramide, does not reasonably provide enablement for non-HRP enzymes and non-tyramide substrates, such as chromophores as recited in the rejoined claim 41 and other non-tyramide substrates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure would require undue experimentation are summarized in In Re Wands (858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988)).  They include (A) the quantity of experimentation necessary, (B) the amount of direction or guidance presented, (C) the presence or absence of working examples, (D) the nature of the invention, (E) the state of the prior art, (F) the relative skill of those in the art, (G) the predictability or unpredictability of the art, and (H) the breadth of the claims.
Nature of the Invention:
	The nature of the invention relates to the signal amplification generated from target-specific binding partners (i.e., antibodies) which comprise docking strands, wherein the docking strands are employed to a signal amplification reaction.
Breadth of the Claims & Enablement Issue:
	The present rejoinder of claim 41 results in all claims embracing a method which employs a non-tyramide substrate for signal amplification and detection, wherein the detection of the signal amplification takes place after removing the bound, enzyme-labeled strands.
	The detection signals cannot be detected after the enzyme-labeled strands are removed if the substrates for the enzyme labeled strands are non-tyramide for the reasons that follow.
State of Prior art and Unpredictability of the Art:
	Tyramide-mediated labeling has been well-established in the art in methods of target detection as summarized by Bruno et al. (Int. J. Dev. Biol., 2015, vol. 59, pages 221-228) in Figure 2:

    PNG
    media_image1.png
    474
    699
    media_image1.png
    Greyscale
Generally, an element comprising HRP is contacted with tyramide substrate, wherein its contact results in the activation of the tyramide substrates, which then bind to a region localized around the target analyte.
	Applicants’ present amendment, in view of the rejoinder, necessitates the present rejection because the step of imaging that allows the detection of a target analyte after the removal of the bound enzyme-labeled strands which first associated with the substrates can only be achieved when the substrate is tyramide.  This is because the activated form of a tyramide, upon its contact with HRP allows the tyramide to bind to the region around the target such as tissue, and because the tyramides are already bound after the activation reaction (or the production of amplification products), the bound enzyme-labeled (HRP bound strands) can be removed prior to the detection.
	Other non-tyramide labels, however, cannot be detected in the presently ordered steps because the step of removing the non-tyramide substrates (such as those recited in claim 41) would also result in the removal of the chromophore labels as well.
	This is plainly evidenced by Applicants’ specification (page 58), wherein for all various embodiments surrounding HRP labeled strands, all embodiments involve a detection prior to the removal of the HRP labeled strand, not after:
“imager strand … comprising a red fluorophore attached to DNA that include a domain complementary to a docking strand D1, was added to the prepared tissue section and allowed to hybridize for 25 minutes at room temperature.  Sections were washed to remove unbound I1-650.  Then, fluorescence images were captured in the DAPI and Cy5 channels” (section [00166])

“To amplify the cytokeratin signal for bright field immunohistochemical detection, the tissue section was incubated with an imager strand (I1-HRP), comprising an horseradish peroxidase (HRP) enzyme attached to DNA that includes a domain complementary to docking strand D1.  The sample was washed by submerging the tissue section in 1x PBS.  Then, chromogenic signal amplification was carried out by applying a solution of … DAB … The sample was washed.”  (section [00169])
	
As seen, the washing step pertains to unbound labels or unbound HRP-strands.  There simply is no discussion pertaining to the detection means utilizing a non-tyramide substrate which could occur after the “removal of the bound enzyme-labeled strands.”
Skill Level and Conclusion:
	While the skill level of the artisan under consideration may be high, as discussed above, the skilled artisan would not be able to practice the invention fully commensurate in scope of the claims without undue experimentation.

Claim Rejections - 35 USC § 103
The rejection of claims 31-40 and 42-55 under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2016/0319328, published November 3, 2016, priority March 2014; IDS ref) in view of Schwartz et al. (WO 2018/017604 A1, published January 2018, priority July 18, 2016; IDS reference), made in the Office Action mailed on April 28, 2022 is withdrawn in view of the Amendment received on October 25, 2022.
Conclusion
	No claim is allowable.  
Claim 52 is objected to for being dependent on a rejected base claim.
Claims are free of prior art.
	While Schwarz et al. (of record) teach a method of detecting a target analyte utilizing a signal amplification reaction involving HRP-labeled strand and a strand comprising a tyramide substrate, the reaction results in a branched structure which require that the HRP-labeled strand remain bound on to the detection structure (see Figure 2B):

    PNG
    media_image2.png
    574
    907
    media_image2.png
    Greyscale

	Therefore, one of ordinary skill in the art would not be motivated to take the teachings of Yin et al. or Schwartz et al. and arrive at a method, wherein the detection (i.e., imaging) takes place after the bound HRP-strands (or enzyme bound-strand) are removed.

    PNG
    media_image1.png
    474
    699
    media_image1.png
    Greyscale
In addition, Bruno et al. (Int. J. Dev. Biol., 2015, vol. 59, pages 221-228) teaches a well-known detection means known as, TSA (Tyramide Signal Amplification).  
However, as stated above, there is no reason present for the ordinarily skilled artisan to remove the bound HRP-structure before the imaging step.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 28, 2022
/YJK/